Citation Nr: 1112887	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1955 to March 1958 and from August 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The case was most recently before the Board in May 2010.  At that time, the Board remanded the claims to the RO for additional development.  The action was taken to comply with a November 2008 joint motion for remand that was filed by the Veteran's representative and VA General Counsel with the United States Court of Appeals for Veterans Claims (Court).  Additionally, the Board remanded the claims in order to allow the RO to comply with the remand instructions set forth in a June 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

2.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through June 2003 and October 2005 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims.  By a March 2006 notice letter, the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in January 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2003 and October 2005 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claims.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment and personnel records from both periods of service have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Omaha and Grand Island, Nebraska, and Topeka, Kansas.  With respect to his PTSD claim, the Veteran submitted a February 2004 letter from M.C., Ed.D., and letters dated in May 2004 and October 2005 from the Vet Center in Lincoln, Nebraska.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  Most recently, a VA examination was conducted in June 2010 pursuant to the Board's remands.  The examination reports contain sufficient evidence to decide the claims in regards to whether the Veteran in fact meets the criteria for a diagnosis of PTSD, and the effects that his other service-connected disabilities have on his employability.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  In January 2011, the Veteran indicated that he had no other information or evidence to submit.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. PTSD

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran has alleged that several traumatic events occurred when he was stationed in Vietnam while serving in the United States Navy.  He stated that he was assigned as a heavy truck driver and drove a supply truck from a supply depot to Red Beach.  He stated that on several occasions he was fired on by the enemy while driving through certain villages.  Additionally, on two occasions, the Veteran's commanding officer allegedly reprimanded the Veteran in a threatening way so as to make sure supplies were not lost on the supply runs.  The Veteran stated that another in-service stressor occurred when he was sent to a field hospital named Charlie-Med.  While there, the Veteran stated that he witnessed numerous dead and badly wounded soldiers returning on medivac helicopters.  Lastly, the Veteran stated that he experienced mortar attacks and sniper fire when he was stationed at Da Nang and Chu Lai.  He stated that these attacks frightened him and kept him on a high state of alert.

A review of the Veteran's service treatment records reveals that on entrance and separation examination with respect to his first period of active service, the Veteran was found to be normal psychiatrically. There is no evidence of traumatic events during this timeframe and the Veteran does not allege that any in-service stressors occurred during his first period of service.  Concerning his second period of service, the Veteran's entrance examination in August 1966 was normal.  Personnel records show that the Veteran's last duty assignment was with the 30th Naval Construction Regiment of the United States Navy at Da Nang, in the Republic of Vietnam.  The Veteran's service in Vietnam has been verified as having been from November 21, 1966, to March 25, 1967.  The Veteran's naval rating was listed as construction equipment operator during his service in Vietnam and he was awarded the National Defense Service Medal.

With respect to the Veteran's time in Vietnam, his service treatment and personnel records do not contain any information that references his alleged in-service stressors.  Prior to March 25, 1967, the Veteran was treated only for a sore throat and an allergic reaction to penicillin.  On March 25, 1967, the Veteran was seen by a psychiatrist and a psychologist after apparently attempting suicide.  According to the records, this occurred as a result of problems with his wife.  The Veteran was then hospitalized at the Naval Hospital in Great Lakes, Illinois, soon thereafter.  A May 16, 1967 Medical Board diagnosed the Veteran with passive-dependent personality disorder.  In the accompanying report, it was reported that the Veteran stated that he was doing fairly well while he was stationed at Da Nang until the relationship problem.  During the hospitalization, there were no signs of anxiety or psychosis.  The detailed Medical Board report makes no mention of alleged in-service stressors.  Thereafter, the Veteran was discharged from military service.

It should be noted that the Veteran underwent a reenlistment examination in June 1969.  The relationship incident was detailed and a neuropsychiatry consultation was ordered.  The examiner determined that the Veteran had never manifested a disabling neuropsychiatric entity and reenlistment was recommended.  In the consultation report, it was reported that the Veteran was working as the Yard Supervisor at Da Nang prior to his discharge.

The evidence shows that the Veteran was not diagnosed with PTSD or some other anxiety disorder during military service.  The only psychiatric diagnosis was for passive-dependent personality disorder.  Generally, personality disorders are not diseases or injuries for compensation purposes and may not be service connected.  38 C.F.R. §§ 3.303(c), 4.127 (2010).  Nevertheless, service connection may be warranted for PTSD if the evidence shows that the Veteran has PTSD that is linked to an in-service stressor.

Much of the development in previous Board remands in this case pertained to obtaining credible supporting evidence that any of the Veteran's claimed in-service stressors actually occurred.  Stressor verification was also a central subject of the November 2008 joint motion for remand.  One prior remand instruction by the Board was to have the United States Army and Joint Services Records Research Center (JSRRC) research the Veteran's alleged stressors.  Given JSRRC's requirements concerning stressor descriptions and timeframes, the AOJ was unable to accomplish a JSRRC research request. 

Even though a JSRRC research request was not accomplished, the RO ultimately concluded that an in-service stressor had been verified.  The RO determined that mortar attacks and small arms fire occurred at Da Nang on various occasions in January, February, and March 1967.  Because the Veteran was stationed at Da Nang during this time period, the RO found that he experienced such attacks.  That is, even though the information does not specifically identify the Veteran, the corroboration of the Veteran's personal participation is not required.  The records need only imply the Veteran's participation, such as identifying unit participation.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In finding that an in-service stressor was corroborated, the RO substantially complied with the Board's previous remand instructions.  Although the JSRRC research request was not completed, the purpose of the remand instruction was to attempt to verify a stressor.  Because this was done, additional JSRRC research requests are not necessary.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)

In addition, while the case was most recently in remand status, VA amended its regulations governing entitlement to service connection for PTSD, effective July 12, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010).

Thus, unlike prior to the amendment, the Veteran's lay testimony alone may now establish the occurrence of the in-service stressors related to "fear of hostile military or terrorist activity."  In light of the RO's stressor corroboration determination and the relaxed evidentiary standard for non-combat stressors, the salient question of the claim is whether the Veteran has PTSD in accordance with DSM-IV that is linked to the in-service stressors.

Post-service medical records show that the Veteran was hospitalized for a back problem in November 1973.  On discharge, he was also diagnosed with an anxiety reaction of moderate severity.  As part of an earlier claim for benefits, the Veteran was provided a VA psychiatric examination in January 1974.  At that time, he denied any outstanding problems with nervousness or depression.  His primary complaint was the outcome of his career in the Navy.  There was no mention of any traumatic experiences in Vietnam.  The examiner found no evidence of significant impairment on a psychological basis.  He also found that there was no adequate evidence for a diagnosis of a neurotic, psychotic, or personality disorder.

Many years later, in September 2003, the Veteran was afforded a VA examination in connection with his PTSD claim.  The Veteran reported to the examiner the claimed stressful experiences concerning the supply truck driving, the dead and wounded bodies, and the mortar fire.  The examiner found that the Veteran reported symptoms of PTSD that met the requirements for PTSD except that the stressors were unconfirmed.  It was noted that the criteria for PTSD were met by the Veteran's report only and could not be verified.  The examiner did not provide a diagnosis of PTSD because of the lack of a verified stressor, but he did diagnose the Veteran with passive dependent personality disorder.  Notably, although a mental status examination was conducted, no psychological testing was conducted at this examination.

According to the record, February 2004 was the earliest that the Veteran received a DSM-IV diagnosis of PTSD.  A private psychologist, M.C., Ed.D., provided the diagnosis in a detailed letter after interviewing the Veteran.  The letter was cosigned by B.B., Ed.D., another psychologist.  Dr. M.C. also diagnosed the Veteran with an adjustment disorder with anxiety and depression, apparent alcohol abuse in remission, apparent nicotine addiction in remission, and a personality disorder not otherwise specified.  Dr. M.C. gave the opinion that there was an unquestionable nexus between the Veteran's major psychological dysfunctioning and his participation in the United States Navy during the Vietnam War.  The Veteran had reported the supply truck driving incidents, the dead and wounded bodies, and the mortar fire stressors to Dr. M.C.  Similar to the September 2003 VA examination, the February 2004 letter does not reflect that any psychological testing was conducted.

A May 2004 letter by L.S.S., a social worker from the Lincoln Vet Center, indicated that the Veteran suffered from combat-related PTSD.  The combat stressor provided by the Veteran was the mortar attack at Chu Lai.  The supply truck driving incidents, the dead and wounded bodies, and the threatening commanding officer experiences were also detailed.  L.S.S. noted that the Veteran's responses to the Mississippi Scale for combat-related PTSD were well beyond the score that begins to identify PTSD.

Beginning in May 2005, the Veteran was seen regularly in the mental health clinic for PTSD treatment at the Grand Island VAMC and the Topeka VAMC.  He has carried a diagnosis of PTSD and bipolar disorder.  More recent VA treatment records, dated through January 2011, show an Axis I assessment of PTSD that has been regularly noted by I.M., a nurse practitioner.  In July 2010, the Veteran complained to I.M. that her assessment may not be recognized because she is a nurse practitioner and not a psychiatrist.  I.M. assured the Veteran that she is qualified to evaluate, diagnose, and treat the Veteran and that she works closely with two VA psychiatrists.  I.M. made a note to have VA psychiatrist G.R.S. sign the July 2010 record and there is a signature indicating "receipt acknowledged by" G.R.S.

In January 2010, the Veteran underwent VA examination by VA psychologist, J.P.E.  The claims file was reviewed, and J.P.E. interviewed and examined the Veteran.  The Veteran reported to the examiner the stressful experiences concerning the dead and wounded bodies, and the mortar fire.  J.P.E. determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Other than the interview, testing consisted of CAPS ("Clinician Administered PTSD Scale").  On Axis I, J.P.E. entered "subthreshold PTSD."  J.P.E. stated that there was insufficient evidence to meet criterion A (specific stressor) that was necessary to complete a diagnosis of PTSD according to DSM-IV.  Notably, J.P.E. considered the evidence in the claims file, including the assessment by I.M.  In a February 2010 addendum, J.P.E. clarified that the lack of a specific stressor or stressors included consideration as to whether a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4) (2010).

Subsequent to the RO's determination that an in-service stressor had been corroborated, the Veteran underwent additional VA examination in June 2010.  J.H.M., Psy.D., a VA psychologist, reviewed the claims file, and interviewed and examined the Veteran.  Dr. J.H.M. noted an accurate medical history and made reference to the previous examinations and treatment records.  The Veteran reported the in-service stressor of experiencing a mortar attack and Dr. J.H.M. noted that the mortar attack at Da Nang had been verified by the RO.  Dr. J.H.M. also noted that the Veteran actually denied being exposed to rockets or mortars at Da Nang and instead indicated that it occurred at Chu Lai.  Dr. J.H.M. noted the Veteran's reported symptoms of PTSD and indicated that he administered the "Combat Exposure Scale" testing.

Significantly, Dr. J.H.M. conducted the most comprehensive psychological testing that is found in the record.  This included DAPS ("Detailed Assessment of Posttraumatic Stress"), CAPS, "PCL-M" by oral administration, TOMM ("Test of Memory Malingering"), SIMS ("Structured Interview of Malingered Symptoms"), and SIRS ("Structured Interview of Reported Symptoms").  According to Dr. J.H.M., TOMM results showed that the Veteran's testing scores were consistent with feigning, marked symptom exaggeration, an invalid response set, and compensation seeking for financial gain.  Dr. J.H.M. stated that, based on various trial results, the Veteran knew the right answers and deliberately chose the wrong answer to appear seriously impaired.  The scores were reflective of blatant dissimulation.  According to Dr. J.H.M., SIMS results indicated invalidity on every single scale of the report, which included the possibilities of malingering, feigning, symptom exaggeration, or compensation seeking for secondary gain.  Dr. J.H.M. stated that the scores indicated that the Veteran was so impaired that it was inconsistent with any reality of mental disorders.  As such, the scores indicated deliberate fabrication and distortion of testing results at a level that is inconsistent with any known real psychological disorder.  According to Dr J.H.M., SIRS results indicated that there was a 100 percent probability of malingered or feigned mental disorder symptomatology.  According to Dr. J.H.M., DAPS results were so extreme that they were invalid and no useful clinical interpretation could be gleaned from the data.  It was consistent with profound symptom fabrication.

In view of the psychological testing results, Dr. J.H.M. determined that the Veteran did not exhibit a diagnosis of PTSD related to military service.  Dr. J.H.M. stated that multiple measures were administered for level of effort, symptom exaggeration, feigning, etc., and the Veteran was consistently in the feigning range across every single measure.  Dr. J.H.M. determined that the testing results were not consistent with a diagnosis of PTSD.  Dr. J.H.M. stated that the testing results were consistent with a probability level of 100 percent for feigned mental disorder symptomatology.  Dr. J.H.M. also noted that the Veteran's progression of stressor to stressor for the "A criteria" fit with the Veteran's clinical picture of dissimulation of subjectively reported invalid PTSD symptomatology.  Ultimately, Dr. J.H.M. indicated that there was "no diagnosis" on Axis I and, on Axis II, he put "cluster B personality traits (chronic and pervasive pathological anger related to personality)."

In September 2010, the RO asked Dr. J.H.M. to comment on the continued assessment of PTSD by I.M. in the VA treatment records.  Dr. J.H.M. stated that he had reviewed the evidence in the claims folder, including the records by I.M.  Dr. J.H.M. noted that he had administered a battery of psychological tests for which the purpose was to provide objective data based upon a probability level of certainty for genuine mental disorder symptomatology.  Dr. J.H.M. stated that the Veteran's reporting was inconsistent with an Axis I diagnosis related to service.

The claims file contains multiple pieces of medical evidence pertaining to whether the Veteran has PTSD.  The Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that it is not error for the Board to favor the opinion of one competent medical expert over another when the Board gives an adequate reasons and bases for doing so.  Owens, 7 Vet. App. at 433.

In weighing the probative value and the persuasiveness of the various medical reports and treatment records, the Board concludes that Dr. J.H.M.'s June 2010 VA examination report possesses the greatest evidentiary weight concerning the matter at hand.  Dr. J.H.M. administered the most comprehensive battery of psychological testing found in the record.  Although other medical professionals had interviewed the Veteran and conducted a mental status examination, the corresponding reports and records generally fall short of the wide-ranging testing that was conducted by Dr. J.H.M.  The unequivocal nature of Dr. J.H.M.'s opinion is compelling as he did not indicate that the psychological testing results may or may not have shown that the criteria for PTSD were met.  Instead, Dr. J.H.M. stated that the testing showed that there was 100 percent probability that the Veteran was feigning.  This evidence is remarkable as it reflects that the Veteran has not had PTSD as apparently thought by other providers and examiners.  Significantly, Dr. J.H.M. considered the previous PTSD assessments, but he stated that his testing provided objective data by which to determine there was no basis for an Axis I diagnosis, and particularly no basis for a PTSD diagnosis.  This finding implies that the other assessments of PTSD were not accurate because they did not take into account the objective data that shows that the Veteran has been feigning in connection with his PTSD claim.

The Board notes that the Court has held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as the veteran has a disability at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's case is dissimilar than the one in McClain because his is not a case where he had PTSD and then it resolved during the course of the claim.  His is a case of other examiners not taking into account the level of which he was feigning.  Without taking into account the 100 percent probability that the Veteran has been feigning, the records indicating that the Veteran does have PTSD are simply not persuasive in the least.  See Owens, 7 Vet. App. at 433.  Therefore, in consideration of the evidence of record, the Board finds that the Veteran does not have PTSD and he has not had PTSD at any time during the pendency of the claim.  In view of the compelling findings that the Veteran has been feigning and that he does not have PTSD, the Board concludes that service connection is not warranted for PTSD on account of a failure to substantiate that there is a current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When the Veteran filed his application for a TDIU, he was service connected for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensably (zero percent) disabling.  Since then, he has also been awarded service connection for diabetes mellitus type II, evaluated as 20 percent disabling, peripheral neuropathy of both lower extremities, each evaluated as 10 percent disabling, and erectile dysfunction, evaluated as noncompensably disabling.  Additionally, the rating for bilateral hearing loss has been increased to 30 percent disabling.  As a result, the Veteran's combined evaluation is now 60 percent.  Even so, the Veteran still does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the 60 percent rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In his September 2005 application, the Veteran reported that he was self-employed in the refrigeration and heating field since leaving the military.  He stated that he last worked in 2000 and that his PTSD prevented him from working.  VA examinations in September 2003, June 2006, and March 2007 indicate that the Veteran retired in 2002 or 2003 and now receives Social Security retirement income.  In a March 2009 application, the Veteran reported that he last worked in 2002 and that all his service-connected disabilities prevented him from working.

A review of the evidence does not suggest that the Veteran's hearing loss, tinnitus, diabetes, and peripheral neuropathy prevent him from securing and following substantially gainful employment.  In fact, the Veteran had not explicitly contended that those disabilities have prevented him from working until the more recent application for benefits.  His primary assertion was that PTSD caused his unemployability.  However, the Board has concluded that service connection is not warranted for PTSD.  A TDIU rating may only be assigned as the result of service-connected disability.  Likewise, in a June 2006 orthopedic examination, the Veteran reported that he was unable to work because of a low back disability.  However, the Veteran is not service connected for such a disability.  At a VA examination in March 2007, concerning his diabetes, it was reported that the Veteran's medical problems related to his unemployment were degenerative joint disease of the knee and degenerative disc disease of the back.  A December 2008 VA diabetes examination indicated that the Veteran's diabetes has only a mild to moderate effect on the Veteran's usual occupation.

Accordingly, the Board finds that the Veteran has not been rendered unemployable as a result of service-connected disability.  To the extent hearing loss, tinnitus, diabetes, and peripheral neuropathy affect the Veteran's employment, the assigned schedular ratings for those disabilities compensate the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate.  The evidence shows that the Veteran voluntarily retired from employment and that service-connected disabilities do not combine to make him unemployable.  Therefore, a TDIU rating is not warranted.

For the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Entitlement to TDIU is denied.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


